Case 5:19-cr-00066-gvvc Document 1 Filed 04/18/195 Page 1 of 6

UNITED STATES DISTRICT COURT

 

DISTRICT OF VERMONT
UNITED STATES OF AMERICA, )
~…
v § Criminal No B§?Uz`{ cli&x |
' '5`~\§~0?:~§¢3 /
) W
JEREMIAH RUHL, )
Defendant. )

_IMD_IQ_TM_E§_T_

COUNT ONE
The Grand Jury charges:

Between in or about November 2015 to in or about December 2016, in the District of
Vermont, defendant JEREMIAH RUHL knowingly possessed a firearm, in and affecting
interstate commerce, that is, a Stevens (Savage), Model 9478, .410 shotgun (Serial # D404943),
after having been convicted of a crime punishable by a term of imprisonment exceeding one
year, that is: Forgery, District Court of Verrnont, Docket No. 924-3-07 (Chittenden Circuit)
(August l, 2007).

(18 U.s.C. §§ 922(g)(1), 924(3)(2))

Case 5:19-cr-00066-gvvc Document 1 Filed 04/18/19 Page 2 of 6

COUNT TWO
The Grand Jury further charges:

On or about November 27 , 2018, in the District of Vermont, defendant JEREMMH RUHL
knowingly possessed ammunition, in and affecting interstate commerce, that is, Winchester-
Western, .284 caliber rifle ammunition, after having been convicted of a crime punishable by a
term of imprisonment exceeding one year, that is: Forgery, District Court of Verrnont, Docket
No. 924-3-07 (Chittenden Circuit) (August l, 2007).

(18 U.s.C. §§ 922(g)(1), 924(3)(2))

Case 5:19-cr-OOO66-gvvc Document 1 Filed 04/18/19 Page 3 of 6

COUNT THREE

The Grand Jury further charges:

On or about February 1, 2019, in the District of Vermont, defendant JEREMIAH RUHL
knowingly possessed ammunition, in and affecting interstate commerce, that is, Winchester-
Western, .284 caliber rifle ammunition, after having been convicted of a crime punishable by
a term of imprisonment exceeding one year, that is: Forgery, District Court of Vermont,
Docket No. 924-3-07 (Chittenden Circuit) (August l, 2007)

(18 U.s.C. §§ 922(g)(1), 924(3)(2))

Case 5:19-cr-OOO66-gvvc Document 1 Filed 04/18/19 Page 4 of 6

CO_UN_T_EQB

The Grand Jury further charges:

On or about March 18, 2016, in the District Of Vermont, defendant JEREMIAH RUHL
did hunt, kill, and take a migratory bird, that is one American CroW (Corvus
brachyrhynchos), While not being permitted to do so by the State of Vermont because his
hunting license Was then revoked.

(16 U.s.o. § § 703(3), 707(3); 50 C.F.R. §§ 10.13, 20.133(3); vt. Tit. 10 § 4280)

Case 5:19-cr-OOO66-gvvc Document 1 Filed 04/18/19 Page 5 of 6

COUNT FIVE
The Grand Jury lilrther charges:
On or about April 18, 2016, in the District of Vermont, defendant JEREMIAH RUHL
did possess a migratory bird, that is one turkey vulture (Cathartes aura).

(16 U.s.C. § § 703(3), 707(3); 50 C.F.R. § 10.13)

Case 5:19-cr-OOO66-gvvc Document 1 Filed 04/18/19 Page 6 of 6

COUNT SIX
The Grand Jury further charges:
On or about October 19, 2016. in the District of Vermont, defendant JEREMIAH
RUHL did hunt, kill, and take a migratory bird, that is one American woodcock (Scolopax
minor), while not being permitted to do so by the State of Vermont because his hunting
license was then revoked

(l6 U.S.C. § § 703(a), 707(a); 50 C.F.R. § 10.13; Vt. Tit. 10, § 4280)

A TRUE BILL

 

UW.U/rw\ C. /l»r@~v\/ (by JRP)
CHRISTINA E. NOLAN
United States Attomey
Burlington, Vermont

April 18, 2019

